 LOCAL825, OPERATING ENGINEERS193Local 825, International Union of Operating En-gineers,AFL-CIO, and PeterWeber,BusinessRepresentativeandAmerican Dredging Com-pany. Case 4-CC-386November 14, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn June 22, 1967, Trial Examiner Frederick U.Reel issued his Decision in the above-entitledproceeding, finding that Respondent Local 825 hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent Peter Weber had notengaged in any unfair labor practices and thatRespondent Local 825 had not engaged in certainother unfair labor practices alleged in the complaintandrecommended that such allegations bedismissed.Thereafter, the General Counsel andRespondent Local 825 filed exceptions to the TrialExaminer's Decision and supporting briefs, and theCharging Party filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thecross-exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,with the following modifications:In October 1966, Gates Construction Company,and American Dredging Company2 were engagedin the erection of a nuclear power plant in OysterCreek, New Jersey. Gates was the general contrac-tor on the project and had subcontracted thedredging work to American. Respondent Local 825represented the operating engineers who worked onthe construction site. A sister local, Local 25, wasthe certified representative of American's dredgeoperation and maintenance crews. The violationsalleged herein arose out of Respondent's efforts toplace three of its members, two engineers and amaintenance man, aboard each shift of American'sdragline dredge,Delaware Valley.The sequence ofevents with which we are immediately concernedtouchesuponAmerican's attempt to have adredging bucket, intended for use on theDelawareValley,placed by crane on a barge and towed out tothe dredge.TheDelaware Valleyappeared at the worksite onOctober 10, 1966. On the morning of October 11,Respondent Local 825's shop steward, WilliamBonatz, accompanied by master mechanics or "leadengineers"Henry Behrend and Burnett Boyce,visited JohnMorgan, Gates' job superintendent.According toMorgan'screditedtestimony,Behrend said:... Peter Weber told [us] to inform ... Gatesthat unless [three members of Local 825, twoengineers and a maintenance man, were hiredfor the "Delaware Valley" Respondent would]shut down [the] operation....Morgan replied that he would not force Americanintoan agreement with Respondent, Behrend,Bonatz, and Boyce remained silent. Morgan re-ported the incident to his superiors. The followingday Respondent's business agent, Ray Schinn, toldMorgan that "there would be no shut-down ... butthat the union was considering the possibility of acivil suit for damages for allowing ... non-unionconditions to exist."American arranged with laconelli Crane3 tofurnish a crane and operator to lift the bucket fromthe shoreline to the barge on October 11. When thecrane arrived, Boyce showed up to check the unionbooks of the crane's operator and oiler. Before ceii-tifying that Iaconelli's employees were in goodstanding,Boyce left with the oiler to make atelephone call.When he returned, Boyce toldBerzina,American's job superintendent, that thebooks were in order. Shortly thereafter, Boycereturned with steward Bonatz. The former said toBerzina that they had just spoken with Weber andWeber told them to tell Berzina that he "wantedtwo engineers and a maintenance man on each shifton theDelaware Valley."Bonatz then informedBerzina that the laconelli men would not be per-mitted to operate the crane because laconelli wasdelinquent in its welfare and pension payments tothe Union. As the Iaconelli personnel left the site,Bonatz said to Berzina: "We don't have anythingagainst you personally but you are working for acrappy outfit and I don't know why I should helpAmerican Dredging Company." Bonatz also al-luded to past difficulties between Respondent andAmerican, difficultieswhich led to unfair laborpractice charges filed with the Board by American.Hereinafter referred to as Gates2Hereinafter referred to as AmericanHereinafter referred to as laconelh168 NLRB No. 34 194DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter the laconelli crane left, American arrangedwithMcCormick ConstructionCompany4 tosupply a crane. McCormick called the Union andrequested that an operator and an oiler be sent tooperate the crane. The operator arrived, but not anoiler.American's job superintendent, Berzina, leftBoyce with the crane operator while Berzina soughtGates' permission to borrow an oiler for the crane.Upon Berzina's return, he informed Boyce thatGates had given him permission to use one of itsoilers and Boyce arranged for the oiler's services.A little later the crane operator asked Boycewhether Respondent would operate the bucket.When Boyce told him that Local 25 men mannedthe dredges, the operator declared "that's operatingengineers'work. I'm not going to unload [thebucket]." Boyce ordered him to do it. The operatorreplied: "To hell with it. I'm going home." Whichhe did. The next day, Russell Demark, another Mc-Cormick crane operator, arrived. He told Berzinathat he could not unload the bucket because "hisname would be mud around the union hall." TheMcCormick crane left. Eventually the bucketreached theDelaware Valleyby other means.The Trial Examiner found that RespondentUnion had violated Section 8(b)(4)(ii)(B) and (C) oftheAct by the threats of Union Agents Bonatz,Behrend,5 and Boyce that the Union would shutdown the Gates' operation unless American hiredmembers of the Union for theDelaware Valley.Healso found that the Union had violated Section8(b)(4)(i) and (ii)(B) and (C) in inducing the first en-gineer sent by the Union at the request of McCor-mick not to operate that company's crane. We agreethat the conduct found unlawful by the Trial Ex-aminer violated Section 8(b)(4)(i) and (ii)(B) of theAct. However, as the remedy for a subsection (C)violation would be the same as for the (B) violation,we find it unnecessary to decide whether this con-duct also violated subsection (C) of Section 8(b)(4).The Trial Examiner recommended dismissal ofthe complaint as to Respondent Weber, and as tothe laconelli and the second McCormick incidents.We find merit in the General Counsel's and Amer-ican's exceptions to these recommended dismissals.1.PeterWeber did not testify at the hearing.Much of the evidence set forth below is taken froma deposition given by Weber on January48, 1967,in connection with an action brought by Americanagainst Respondent in the Federal District Courtfor the District of New Jersey, and included in thepresent record.Peter Weber has been Respondent Union's pre-sident and business manager since 1953. Wheneverdisputes arise over the meaning of collective-bar-gaining agreements to which Respondent is a party,Weber has the authority to handle them. It isbeyond peradventure that Weber is an agent ofRespondent.Respondent admitted this in itsanswer and, in an earlier case, the Board foundWeber an agentsAs to Weber's responsibility for the conduct ofBehrend, Bonatz, and Boyce, the record reveals thefollowing. In October 1966, Weber spoke with BobGates of Gates Construction concerning the opera-tion of theDelaware Valley.At this time Webertold Gates that the dredge could be brought to theproject only if Respondent was able to place two ofits engineers and a maintenance man per shift on thevessel. Shortly after this conversation, Gates con-tactedWeber and related American's difficulty ingetting a bucket for theDelaware Valleyput on abarge and towed out to the dredge. Weber toldGates that Gates' employees should be performingthe work which he had subcontracted to Americanand that American brought Respondent Unionnothing but trouble. Because of this Weber wantednothing more to do with the matter. At the sametime, however, Weber informed Gates that he haddirected his "key men on the job ... to see that thebest of qualified help is brought in on the work."Weber identified Bonatz, Behrend, and Boyce asthe "key men." For this purpose they becameWeber's agents as well as Respondent's subagents.As between Weber and his "key men," the former'sadmission to Gates that he had told them to see tothe employment of "the best qualified help" aboardtheDelaware Valleyis sufficient evidence of theiractual authority to represent Weber in the generalarea within which they acted at the worksite. Con-sequently, when Behrend, in the presence of theother "key men" Bonatz and Boyce, informed Mor-gan that Weber had told them to tell Morgan that"unless[three members of Local 825 were hired fortheDelaware ValleyRespondent would] shut down[Gates' operation] . . ." he was pursuing an objec-tivepreviouslyauthorizedbyWeber.Thus,Weber's participation in the acts of his agents,described above andinfra,renders him, as well asRespondent, legally responsible for their conduct.Accordingly, we find that by the foregoing conduct,and the other violations found herein, Peter Weber,aswell as Respondent Union, violated Section8(b)(4)(i)and (ii)(B) of the Act.2.We also find Respondent Weber and Respond-entUnion responsible for the two incidents in-volving the laconelli crane and McCormick craneand McCormick crane operator Russell Demark.With respect to the laconelli affair, we do not findpersuasive the Trial Examiner's conclusion that,Hereinafter referred to as McCormickBehrend was found to be an agent of Respondent in another unfairlabor practice case arising out of a dispute at this project SeeLocal No825, Operating Engineers (Burns & Roe, Inc ),162 NLRB 1617 His du-ties have not changed since that case"United Engineers & Constructors,Inc ,138 NLRB279, enfd 322F 2d 478 (C.A 3) Recently,the same circuitenforceda Board consentorder againstWeber See NL R B v Weber,382 F 2d 387 (C A 3) LOCAL 825, OPERATINGENGINEERS195although Respondents"were doubtless delighted tofind an excuse for banishing laconelli from thesite,"the record shows no more than a delinquencyin welfare and pension payments as the real reasonfor Respondents'action.In so ruling,the Trial Ex-aminer treats in too isolated a fashion events in-separably bound together by Respondents'effort tothwart American's ability to operate theDelawareValley,unless American complied with Respond-ents'demand that Local 825 members be em-ployed on the dredge.There is much significance inBoyce's statement to Berzina,priorto the denial ofwork to laconelli,that Peter Weber had just toldBoyce and Bonatz to tell Berzina that Weber"wanted two engineers and a maintenance man oneach shift on theDelawareValley,"and in Bonatz'observation to Berzina,afterthelaconelli em-ployees left the site, "we don'thave anythingagainst you personally but you are working for acrappy outfit and I don't know why I should helpAmerican Dredging Company."Bonatz also addedthat Respondent Union had experienced difficultywith American,a reference to charges filed by thelatterwith the Board.In a real sense,therefore,Bonatzwas tellingBerzina that,because ofRespondent Union's displeasure with American, itwas using laconelli'sdelinquency to prevent itsmembers from operating the laconelli crane. It isreadily apparent from the above occurrences, andRespondents'other unfair labor practices, thatRespondent Union's stated reason for refusing topermit operation of the laconelli crane was a pre-text.The real reason was American's refusal tocomply with Respondents'demand that its membersbe employed on theDelawareValley.Accordingly,we find that,by their conduct in the Iaconelli affair,Respondent Weber and Respondent Union violatedSection 8(b)(4)(i) and(ii)(B) of the Act.We turn now to operator Demark's refusal toman the McCormick crane.This was the culmina-tion of the events encompassed by the present com-plaint.By the time Demark refused to work, the im-plementation of Respondents'plan had already ledto four instances of unlawful conduct in 2 days.Although Demark's belief that "his name would bemud at the union hall"if he performed his assign-ment was based upon views expressed to him byrank-and-filemembers of Respondent Union, therank and filers were no more than conduits,convey-ing a policy which was developed at the highestlevels of the Union and had borne fruit severaltimes within a brief period of time.In view of theviolations outlined above,and those found by theTrialExaminer and adopted by us, we find that De-mark's refusal to operate the McCormick crane wasnot merely the result of possible ostracism by ordi-nary union members, but implied that performingthe work would incur the displeasure of union offi-cials. In a real sense,therefore, Demark's responsewas the direct outgrowth of Respondents' con-scious and unlawful efforts to compel American toemploy Respondent'smembers on theDelawareValley.Accordingly,we find that RespondentWeber and Respondent Union caused Russell De-mark to refuse to operate the McCormick crane andthat the Respondents thereby violated Section8(b)(4)(i) and(ii)(B) of the Act. _CONCLUSIONS OF LAWDelete paragraphs 1 and 2 of the Trial Ex-aminer's Conclusions of Law and substitute the fol-lowing:1.PeterWeber and the Union, by the acts oftheir agents in threatening Gates with an object offorcing or requiring Gates to cease doing businesswith American, have engaged in unfair labor prac-tices within the meaning of Section 8(b)(4)(ii)(B) ofthe Act.2.PeterWeber and the Union, by the acts oftheir agents in inducing or encouraging employeesof laconelli and McCormick to refuse to performservices for American with an object of forcing orrequiring laconelli and McCormick to cease doingbusiness with American, have engaged in unfairlabor practiceswithin the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Local 825,InternationalUnion of Operating En-gineers,AFL-CIO,itsofficers,agents,andrepresentatives,and the Respondent, Peter Weber,and his agents, shall take the action set forth in theTrialExaminer'sRecommended Order, as somodified:1.Delete paragraph 1(a) and substitute the fol-lowing:"(a)Threatening, coercing,or restraining GatesConstruction Company, laconelli Crane,and Mc-Cormick Construction Company,or any other per-son engaged in commerce or in an industry affectingcommerce,and inducing or encouraging employeesof laconelli Crane and McCormick ConstructionCompany or of any other employer engaged in com-merce or in an industry affecting commerce to en-gage in a strike or a refusal in the course of his em-ployment to use, manufacture,process,transport,or otherwise handle or work on any goods,articles,materials,or commodities,or to perform any ser-vices, where in either case an object thereof is toforce or require Gates Construction Company,laconelliCrane,McCormick Construction Com-pany,or any other person, to cease doing businesswith American Dredging Company."336-845 0 - 70 - 14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Add Iaconelli Crane to the Employers specifi-cally named in paragraph 2(b) and substitute Mc-Cormick Construction Company for "McCormickCrane Service" appearing therein.3.Delete the first and second indented para-graphs of the section entitled "Appendix" and sub-stitute the following:WE WILL NOT threaten, coerce, or restrainGatesConstructionCompany, IaconelliCrane, and McCormick Construction Com-pany, or any other person engaged in com-merce or in an industry affecting commerce,and induce or encourage employees of Iaconel-liCrane and McCormick Construction Com-pany or of any other employer engaged in com-merce or in an industry affecting commerce toengage in a strike or a refusal in the course ofhis employment to use, manufacture, process,transport, or otherwise handle or work on anygoods, articles, materials, or commodities, orto perform any services, where in either casean object thereof is to force or require GatesConstruction Company, laconelli Crane, Mc-Cormick Construction Company, or any otherperson, to cease doing business with AmericanDredging Company.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner. This case, heardat Philadelphia, Pennsylvania, on April 12, 1967, pur-suant to a charge filed the preceding October 14 and acomplaint issued March 8, presents questions whetherRespondents violated Section 8(b)(4)(i) and (ii)(B) and(C) of the National Labor Relations Act, as amended, inconnection with their demand that members of their or-ganization be employed to perform certain dredgingoperations at the construction of a nuclear power plant atOyster Creek, New Jersey. Upon the entire record,'including my observation of the witnesses, and after dueconsideration of the briefs filed by each of the partieshereto, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTY, AND THELABOR ORGANIZATIONS INVOLVEDThe Charging Party, herein called American, aPennsylvania corporation engaged in dredging and re-lated services, annually performs services valued in ex-cess of $50,000 in other States, and is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct. Respondent Local 825, herein called the Union, isa labor organization within the meaning of Section 2(5) ofIncluding the agreement for consent election and the notice of electionin Case 4-RC-4154, offered in evidence by stipulation after the close ofthe hearing, and hereby received as G C Exhs 8(a) and 8(b), respective-lythe Act, and Respondent Weber is its agent within themeaning of Section 2(13) of the Act. A sister local, No.25, of the same International, is likewise a labor organiza-tion.If.THE ALLEGED UNFAIR LABOR PRACTICESA.TheDredging OperationIn the summer and fall of 1966 the New Jersey Powerand Light Company was engaged in the erection of anuclear power plant at Oyster Creek, New Jersey. Theplant was located close to Barnegat Bay, and the projectrequired the dredging of water intake and discharge chan-nels between the Bay and the plant. The channels to bedredged were Oyster Creek and the South Branch ofForked River. Gates Construction Company, hereincalledGates, which was the general contractor on thisaspect of the project, subcontracted the dredging opera-tions to American, which in turn subcontracted some ofthe diking work to Gates and other contractors.American commenced dredging operations with ahydraulic suction dredge, but to expedite the work andbecause of certain physical obstacles which could bebetter handled by a dragline dredge, such a dredge, theDelaware Valley,was sent to the project on October 10,1966. Both dredges were manned by employees whowere members of Local 25 of the Operating Engineers (asister local of the Union in this proceeding), which hadbeen certified in 1960 as the bargaining representative ofallAmerican's employees "employed in connection withthe operation and maintenance of dredges," and whichhad executed a valid union-security agreement withAmerican.The Respondent, Local 825, apparentlyrepresented the operating engineers employed at the con-struction site and took the position that the dredging waspart of the construction job.The dredging operations of theDelaware Valleyrequired the use of a bucket which was not with thedredge when it arrived, but was brought by road to theshore where Oyster Creek flows into Barnegat Bay. Thedredge was I mile out in the Bay, unable to proceedtoward land without further dredging American intendedto get the bucket out to the dredge by placing it on a bargeand towing it out, but a crane was required to lift thebucket onto the barge. Certain of the alleged violationswith which we are here concerned arose in connectionwith American's efforts to obtain a crane to hoist thebucket onto the barge, an operation requiring from 5 to 15minutes of work.B.The Threat toGatesOn the morning of October 11, 1966, the day after theDelaware Valleyarrived, John Morgan, Gates' superin-tendent on the job, received a visit in his office fromHenry Behrend, William Bonatz, and Burnett Boyce.Bonatz was the shop steward at the construction site, andBehrend and Boyce were master mechanics or "lead en-gineers"employed at the job. Behrend acted asspokesman and delivered to Morgan, according to thelatter's testimony, a demand that American hire threemembers of Local 825, two engineers and a maintenanceman, on theDelaware Valley.To quote Morgan:Well, they told me they were in touch with their of-fice and Pete Weber told them to inform me as Gates LOCAL825, OPERATING ENGINEERS197that unless those stated conditions were met, theywere going to shut down our operation and that Ibetter inform my office.The reference to "Pete Weber" was to Peter Weber, aRespondent here, whose status as business manager ofthe Union is conceded. Morgan replied, according to histestimony, that he could not force American to sign a con-tractwith the Union as he had no control over Amer-ican's operations, a comment to which, so far as therecord shows, the union men made no reply. Morgan re-ported this conversation to his superior. The next dayRay Schinn, a union business agent and superior in theunion hierarchy to Behrend, Boyce, and Bonatz, toldMorgan that "there would be no shut-down on the job butthat the union was considering the possibility of a civilsuit for damages for allowing these non-union conditionsto exist."Bonatz and Behrend contradicted Morgan's testimony,stating that Weber's name was not mentioned at the meet-ing on October 11, although admitting that they urged onMorgan their claim that men from their union be used ontheDelaware Valley.Iwas very favorably impressedwith Morgan as he testified, and I regard him as a credi-ble, disinterested witness. I credit his testimony where itconflicts with that of Bonatz and Behrend.C.Thelaconelli CraneAmerican arranged with one laconelli to furnish acrane to lift the bucket onto the barge for transportationto theDelawareValley.About noon on October I I thecrane, accompanied by two laconelli employees,an oilerand a crane operator,arrived at the job and the menprepared to go to work.While they were assembling thecrane,Boyce approached them for the purpose of"checking their books"; i.e., ascertaining that they wereunion members in good standing. Boyce left with the oilerto make a telephone call, and when they returned, Boyceadvised Pete Berzina, American's superintendent, thatthe books were in order.Boyce then left,but a little later he returned, accom-panied by Union Steward Bonatz. On this occasionBoyce told Berzina that"they had just been talking toPeteWeber,"who told them to tell Berzina that Weber"wanted two engineers and a maintenance man on eachshift on theDelawareValley.2Bonatz then told Berzinathat the laconelli men would not be permitted to use theircrane to put the bucket on the barge because laconelliwas not current with welfare and pension payments to theUnion.Berzina suggested to the laconelli operator thatthe operator "get hold of the crane owner and let him callthe union and see if they couldn't straighten it out bytelephone,"but the operator did not know where to reachthe owner.The Iaconelli men departed with their crane.Bonatz commented to Berzina that"we don't haveanything against you personally but you are working fora crappy outfit and I don't know why I should help Amer-icanDredgingCompany."Bonatz also referred to thefact that the Union had had trouble with the Company be-fore and the Company "hollered cop," apparently areference to charges the Company had filed with theBoard against the Union.3Bonatz testified that whenever a new contractor ap-pears on the job he calls the union welfare and pension of-fice to ascertain whether the contractor is delinquent inhis payments. He ascertained on the day in question thatlaconelli was delinquent. His testimony continues:Q.Now, after speaking to the union welfare of-fice, what, if anything, did you do with respect to theemployees of Iaconelli who were at the site?A. I went down and I told the employees thatwere working for laconelli that laconelli was behindin it and they shouldn't be working for him becausethat's a breach of contract.Q.Now, what you told these employees oflaconelli, is that in any way any different from whatyou tell employees of any other employer who is be-hind in welfare fund payments?A.No, sir.Approximately 3 months before the hearing in thisproceeding, Bonatz' deposition was taken in a civil actionbrought by American against the Union. On this occa-sion, Bonatz testified about the laconelli (there calledlanconelli) crane as follows:Q.Do you remember any discussions with Boyceabout the lanconelli crane?A.Not anything that stands out.Q.What do you remember?A. I don't remember anything that was of primeinterest with lanconelli.Q.Don't you judge what the prime interest is, youjust tell me what you remember.Mr. Durkin: If anything.A. lanconelli, I think, had trouble with iron-workers or something; they came in, they were goingto go to work, and then the next thing I know theydidn't go to work.Q. Is that all you know about it?A.That is all t can remember now.He further testified at that time with respect to Berzina:Q.Did you have any conversation with him aboutthe lanconelli crane or the operator or oiler on it?A. I might have, yes.Q.What was the conversation?A. I can't, I can't remember any particular con-versation with him. I probably did talk to the man,you know, I talked to the man all the time.Q. I am talking about this particular lanconellicrane.A. I can't remember anything specific what wassaid, if anything.Q.At the time that the lanconelli crane arrived,how long did that crane remain there on that occa-sion, if you can remember?A. I can't remember exactly, but it was a shortperiod of time.Q. By that you mean one day, or two days, orthree days?A. It might have been one, two, three days, in thatarea.Q.What did the lanconelli crane do while it wasthere, if it did anything?A. I don't think it did anything."Accordingto Berzina's testimony,Bonatz agreedwith Boyce, Boycedid not testify,and Bonatzwas not asked to, and did not, contradictBerzina's testimony4One of these charges was withdrawn without prejudice, apparentlyupon amicable resolution of the matter (see G C Exh 6), and anotherbecame the subject of a Consent Board Order now pending on petition forenforcement in the United States Court of Appeals for the Third Circuit(Board Case 4-CC-292-1) 198DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Just came there, stayed for a short period oftime, one, two or three days, and then left?A. I assume, I can't answer that, I don't know.Q.You know it came, don't you?A. I know it came. I went to check the operatorand the oiler's books. I went back on my job andwhat happened to the lanconelli crane I don't know,I cannot say.Q.You know if it went away?A. It is not there now.Q. It went away shortly after its arrival?A.Yes, sir.D. The McCormick CraneThe morning after the laconelli crane had left, anothercrane - this one owned by the McCormick ConstructionCompany, herein called McCormick, a Delaware em-ployer - appeared at the construction site. McCormickarranged with the Union to send an operator and an oilerto the premises to operate the crane. The operator ar-rived, but was not accompanied by an oiler. Berzina,American's superintendent, went to ask Morgan, Gates'superintendent, if Gates would furnish an oiler. WhileBerzinawas looking for Gates, the operator stayed at thecrane with Boyce, the master mechanic or lead engineer.Berzina obtained permisssion to use a Gates' oiler andreturned to the crane.Berzina'sdescription of the episodecontinues:A.Then Boyce went and got an oiler. And theoperator that was sent out- I don't remember hisname-said, "Who is going to operate this bucket,operatingengineers?" And he4 said, "No, all we dois put it in the barge, take it out to Delaware Valley,and it will be operated by the dredge men, Local 25."And he said, "Well, that's operating engineers'work," and he said, "I'm not going to unload it." AndBoyce spoke up and said, "I order you to unload it."And the operator said, "To hell withit,I'm goinghome." So he turned around and walked away.A.Well, the next day an operator arrived that Iknew quite well - Russ Demark - Russell Demark.Ihad worked on it with him on another job. And Italked to him and he said he had been talking to someof the fellows and he said, "I can't unload thatbucket." He said, "I've been talking to some of themen" -MR. ARONSON: Mr. Trial Examiner, I am going tohave to object to anything that Mr. Demarksaid-that he spoke to some of the men, what theytold him. This is purely hearsay.MR. KAPLAN: I think it is part of the whole resgestae of the situation.TRIAL EXAMINER: Mr. Kaplan,it isn'tgoing tohelp you very much to have this man testify as towhat Demark told him some unidentified people toldDemark. If you want to put Demark on the stand asto what he was told, that might be a different matter.I'll permit you to go ahead if you want to for the sakeof getting a complete narrative, but you'll have to dosomething more than this.MR. KAPLAN:I'm notvery concerned about whatother men told Mr. Demark.TRIAL EXAMINER: For the sake of the continuityof the witness's story I'll take it, but not in terms ofestablishing any violation the part of Local 825.Q. (By Mr. Kaplan) Would you continue?A Yes. He told me that he couldn't unload thebucket.He said if he did his name would be mudaround the union hall. He said he just wouldn't do it.He said he couldn't afford to do it. Then he walkedaway and I walked away. That just about ended it forthe third day.The McCormick crane left the next day.5 Sometime laterAmerican had the bucket hauled away; it was loaded ontoa barge elsewhere, and eventually reached theDelawareValley.E.Concluding FindingsAs found above, I credit Morgan's testimony that onOctober 11, 1966, Bonatz, Behrend, and Boyce told himthat the Union would shut down the Gates operation un-lessAmerican hired members of the Union for theDelaware Valley.This conduct was a threat to Gates withthe object of forcing Gates to stop doing business withAmerican unless American yielded to the Union, and offorcing American to recognize or bargain with the Union,although another labor organization, Local 25, and notthe Union, was the certified representative of American'semployees.The threat therefore violated Section8(b)(4)(ii)(B) and(C) of the Act.The Union seeks to escape liability by arguing that it isnot responsible for the statements of Behrend, and thatAmerican and Gatesare a singleemployer for purposesof the Act. The latter argument rests on some evidencethatAmerican's supervisors occasionally directed thework of a Gates employee, and also on some evidencethat the relationship between Gates and American wassuch that in some aspects of the work Gates served as asubcontractor under American. I find, however, thatGates and American are separate employers, that Gatessubcontracted the dredging operation to American, thatAmerican in turn subcontracted some of the dike work inconnection with the dredging to Gates, that the super-visors of the two companies worked in close harmony asnecessitated by the interrelationship of the work each wasdoing, but that for purposes of the Act they were separatecompanieswith no common source of control or commondirection of labor relations. As to the Union's responsi-bility for Behrend's threat, he was accompanied by UnionSteward Bonatz, who by his presence acquiesced in andendorsed Behrend's remarks. I note also that Behrendwas held to be an agent of the Union in another Boardproceeding arising out of labor trouble at this project"General Counsel argues that "he" refers to Boyce, and the Unionargues that"he" is an error,and should read"I", i e , Berzina Thisversion derives some support from the later expression,"And Boycespoke up.." General Counsel's version is supported by the phrase"allwe do " I accept General Counsel's version, and the record astranscribed.5On the evening of the day the McCormick crane arrived at the site,Arthur Chappell, another American superintendent, gave the man whohad driven the crane to the site a ride part way to his home Chappelltestified"He told me on the way home that he had offered to Mr Boyceto run the crane if he would let him unload the bucket,that he was capableof doing it Boyce wouldn't let him unload it " This is not probativeevidence as to what Boyce told the dnver,and I base no finding on it, par-ticularly as Berzma testified that the same driver had told him that he(thedriver)"couldn't operate the machinery " LOCAL825, OPERATING ENGINEERS199(Local No. 825,Operating Engineers(Burns & Roe,Inc.),162 NLRB 1617), and he testified that his dutieshave not changed since the events covered by that case.The Union argues that it did not violate Section8(b)(4)(C)asserting that it made no demand for recogni-tion or bargaining but at most only a demand that Amer-ican hire certain of its members. But the record is clear(see particularlyWeber's deposition)that the Union as-serted a jurisdictional claim over the work because, in theUnion's view,itwas construction work,and not marinework.Hence its demandthat Americanhire its memberswas in essence a demand that American recognize theUnion's right to the work,which would have entailed sub-stitution of the Unionfor Local25 as the bargainingrepresentative of the men doing the work.Morgan so un-derstood the demand when he told the union delegationthat he could not force American into a contract withLocal 825, and as I read Morgan's testimony,the unionrepresentatives did not disavow this intention.On thesecircumstances the absence of a demand for recognitioninhaec verbais not controlling.SeeN.L.R.B. v.Local 182,Teamsters,314 F.2d 53, 58 (C.A. 2);I.B.T., Local 41(Union Chevrolet),96 NLRB 957,958, 962.Ifind no probative evidence sufficient to justify a find-ing that Peter Weber violated the Act on this occasion.Behrend's respresentations as to what Weber said bindtheUnion,but are not binding upon Weber,and thedepositionofWeber (who was not a witness in thisproceeding but whose deposition was taken immediatelyafter that of Bonatz in the civil action referred to above)establishes thatWeber discussed theDelaware Valleymatter with a representative of Gates, and indicated theUnion's views and desires, but did not threaten,restrain,or coerce.6Ifind no violation with respect to the Iaconelli crane.Although the union representatives were doubtlessdelighted to find an excuse for not permitting the crane tobe used in furtherance of American's dredging work, andmay well have been searching for such an excuse, so faras the proof shows on this record the ostensible reasonwas laconelli's delinquency in welfare and pension pay-ments. As the Union was following its usual practice, Icannot find on this record that this reason was not the realreason,even if the result furthered the Union's other il-legal objectives.Manifestly the Union without violatingSection 8(b)(4) could insist on laconelli'scompliancewith his welfare payment obligations.As to the McCormick crane, however,the sole reasonthat the operators refused to use it to put the bucket onthe barge was their knowledge of the Union's protest overthe fact that the bucket would ultimately be operated bymembers of anotherlocal. The firstto voice objection onthis ground was the operator on thefirst day,who did notraise the issue until after he had spent some time alonein the company of Boyce Under the circumstances, Iinfer that Boyce advised the operator of the situation, andIview as empty theatrics Boyce's "official" order that theman perform the work.The second operator refusedbecause he had been talking to the men and learned thatif he did the job "his name would be mud around theunion hall."Under these circumstances it is clear thateach operator was carrying out the Union's objective ofnot getting the bucket to the dredge because Americanwas not employing union members but was employingmembers of Local 25, which was the certified bargainingrepresentative of American's employees. In the secondcase, however, thereisnoshowing that any officer oragent of the Union conveyed this policy to the operator,who so far as this record shows learned from ordinaryunion members that "his namewould be mud at the unionhall" if he performed the assigned work. The statute im-poses liability only for the conduct of a union or itsagents.The fact that rank-and-file union members pass onto others their ideas, however accurate, of the Union'sobjectives,isnotsufficient to establish union liabilityunder the Act. But in the first episode, the operator spokeand acted after private conversation with Boyce, who wasa member of the deputation that presented the Union's il-legal threat to Gates the day before. Also in Weber'sdeposition, referred to above, he stated that he regardedBoyce, Behrend, and Bonatz as "the key men on the job,"and that he would give them directions as to union policy.See G.C. Exh. 2, pp. 47, 49-50, 58, and 66. Finally,Bonatz testified that Boyce had the authority, from theUnion, to give orders to a rank-and-file operating en-gineer.I therefore find that the Union, acting through its agentBoyce, induced or encouraged this operator, an employeeof McCormick, to refuse to perform services with an ob-ject of forcing McCormick to stop doing business withAmerican and with an object of forcing American torecognize or bargain with the Union although anotherlabor organization has been certified as representative ofAmerican's employees. In short, I find that in the firstMcCormick episode the Union violated Section 8(b)(4)(i)and (ii)(B) and (C).CONCLUSIONS OF LAW1.The Union, by the acts of its agents in threateningGates with an object of forcing American to recognize orbargain with the Union although another labor organiza-tion had been certified as the representative of Amer-ican's employees, engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(b)(4)(ii)(B)and (C) and Section 2(6) and (7) of the Act.2.The Union, by the act of its agent in inducing or en-couraging an employee of McCormick to refuse to per-form services, with an object of forcing McCormick tostop doing business with American, and with an object offorcing American to recognize or bargain with the Unionalthough another labor organization has been certified asthe representative of American's employees, engaged inunfair labor practices affecting commerce within themeaning of Section 8(b)(4)(i) and (ii)(B) and (C) and Sec-tion 2(6) and (7) of the Act.THE REMEDYIshall recommend that the Union cease and desistfrom its unfair labor practices,and that it post appropriatenotices. In the light of the Board's decision in a relatedcase(Local No. 825, OperatingEngineers(Burns &Roe, Inc.),162 NLRB 1617,1622), I shall phrase theorder in broad terms. I noted, further,that an unreportedBoard Order,entered on consent inCase 4-CC-292-1, is6The Charging Party in its brief urges that Weber's failure to disavowany of the conduct here involved establishes his liability But the opportu-nity to "disavow" came several days after the strike threat had been repu-diated The Charging Party also urges that Weber brought secondary pres-sure on General Electric, but this is outside the scope of the complaint 200DECISIONS OF NATIONALnow beforethe ThirdCircuit on petition for enforcement,and if the Board prevails in that proceeding,the partiesmay be able to obviate further proceedings herein.Upon the foregoing findings and conclusions and uponthe entire record in the case, I recommend issuance of thefollowing:ORDERRespondent,Local825,InternationalUnion ofOperating Engineers,AFL-CIO,its officers,agents, andrepresentatives,shall:1.Cease and desist from:(a)Threatening,coercing,or restrainingGates Con-struction Company or any other person engaged in com-merce or in an industry affecting commerce,and (b) in-ducing or encouraging employees of McCormick Con-struction Company or of any other employer engaged incommerce or in an industry affecting commerce to engagein a strike or a refusal in the course of his employment touse, manufacture,process, transport,or otherwise handleor work on any goods,articles, materials, or commodities,or to perform any services,where in either case an objectthereof is(1) to force or require American DredgingCompany to recognize or bargain with said Local 825 asthe representative of any of the employees of AmericanDredging Company in the unitforwhich Local 25,Marine Division,International Union of Operating En-gineers,AFL-CIO,has been certified as the representa-tive under the provisions of Section9 of the Act,or (2) toforce or require any person to cease doing business withAmerican Dredging Company.2.Take thefollowing affirmative action to effectuatethe policies of the National Labor Relations Act:(a)Post in conspicuous places in Respondent Local825's meeting halls and other places where it customarilyposts notices to its members copies of the attached noticemarked"Appendix."7Copiesof said notice, to befurnishedby theRegional Director for Region 4, afterbeing duly signed by the authorized representative ofRespondentLocal825, shall be posted by said Respond-ent, immediately upon receipt thereof,and be main-tained for 60 consecutive days thereafter.Reasonablesteps shall be taken by said Respondent to insure thatsaid notices are not altered,defaced,or covered by anyother material.(b)Mail to the Regional Director for Region4 suffi-cient signed copies of the said notice for posting at thepremises of American DredgingCompany, Gates Con-structionCompany, and McCormick Crane Service,these employers or persons being willing. Copies of saidnotice to be furnished by the Regional Director for Re-gion 4,after having been signed by Respondent Local825's representative,shall be forthwith returned to theRegional Director.' In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "LABOR RELATIONS BOARD(c)Notifythe Regional Director for Region 4,in writ-ing, within20 daysfrom the receipt of this Decision, whatsteps said Respondent has taken to comply herewith."8 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALLMEMBERS OF LOCAL 825,INTERNA-TIONAL UNION OF OPERATING ENGINEERS,AFL-CIOPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT, in any manner or by any means,threaten,restrain,or coerce Gates ConstructionCompany or any other person engaged in commerceor in an industry affecting commerce, where an ob-ject thereof is to force or require American DredgingCompany to recognize or bargain with Local 825, In-ternationalUnionofOperatingEngineers,AFL-CIO,or any other labor organization, as therepresentative of any of the employees of AmericanDredging Company in the unit for which Local 25,Marine Division, International Union of OperatingEngineers,AFL-CIO,has been certified as therepresentative under the provisions of Section 9 ofthe Act.WE WILL NOT induce or encourage any individualemployed by McCormick Crane Service or any otheremployer, to engage in a strike or a refusal in thecourse of his employment to perform any service,where an object thereof is to force or require McCor-mick Crane Service or any other employer to ceasedoing business with American Dredging Company,or to force or require American Dredging Companyto recognize or bargain with Local 825, internationalUnion of Operating Engineers,AFL-CIO, or anyother labor organization, as the representative of anyof the employees of American Dredging Company inthe unit for which Local 25, Marine Division,Inter-national Union of Operating Engineers,AFL-CIO,has been certified as the representative under theprovisions of Section 9 of the Act.LOCAL 825,INTERNA-TIONAL UNIONOF OPERAT-ING ENGINEERS,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1700 BankersSecuritiesBuilding,Walnut & Juniper Streets, Philadel-phia, Pennsylvania 19107, Telephone 597-7601.